    Case 18-27342          Doc 14      Filed 10/17/18 Entered 10/17/18 23:28:28                   Desc Imaged
                                       Certificate of Notice Page 1 of 3
Form ntchrgRq

                                    UNITED STATES BANKRUPTCY COURT
                                          Northern District of Illinois
                                               Eastern Division
                                               219 S Dearborn
                                                  7th Floor
                                              Chicago, IL 60604


                                        Bankruptcy Proceeding No.: 18−27342
                                                     Chapter: 7
                                              Judge: Pamela S. Hollis

In Re:
   Traci Louisville                                         Bobby Milner
   1718 Burry Circle Dr                                     1718 Burry Circle Dr
   Crest Hill, IL 60403                                     Crest Hill, IL 60403
Social Security No.:
   xxx−xx−9499                                              xxx−xx−0292
Employer's Tax I.D. No.:


                               NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:

                          Joliet City Hall, 150 W Jefferson Street, 2nd Floor, Joliet, IL 60432

                                          on November 9, 2018 at 10:00 AM

TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                            FOR THE COURT



Dated: October 15, 2018                                     Jeffrey P. Allsteadt , Clerk
                                                            United States Bankruptcy Court
     Case 18-27342               Doc 14         Filed 10/17/18 Entered 10/17/18 23:28:28                                 Desc Imaged
                                                Certificate of Notice Page 2 of 3
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Traci Louisville                                                             Case No. : 18−27342
1718 Burry Circle Dr                                                         Chapter : 7
Crest Hill, IL 60403                                                         Judge :    Pamela S. Hollis
SSN: xxx−xx−9499 EIN: N.A.

Bobby Milner
1718 Burry Circle Dr
Crest Hill, IL 60403
SSN: xxx−xx−0292 EIN: N.A.

                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Certificate of Credit Counseling.
· Statement of Financial Affairs (Form 107/207).
· Statement of Monthly Income (Form 122A−1/122A−1Supp).
· Schedule A−B (Form 106A/B).
· Schedule C (Form 106C).
· Schedule D (Form 106D).
· Schedule G (Form 106G).
· Schedule H (Form 106H).
· Schedule I (Form 106I).
· Schedule J (Form 106J).

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: October 15, 2018                                                   Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
          Case 18-27342            Doc 14       Filed 10/17/18 Entered 10/17/18 23:28:28                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-27342-PSH
Traci Louisville                                                                                           Chapter 7
Bobby Milner
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: lsims                        Page 1 of 1                          Date Rcvd: Oct 15, 2018
                                      Form ID: ntchrgRq                  Total Noticed: 8


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 17, 2018.
db/jdb         +Traci Louisville,    Bobby Milner,    1718 Burry Circle Dr,   Crest Hill, IL 60403-2012
27124532       +Bridgecrest,   7300 E Hampton Ave,     Mesa, AX 85209-3324
27124535       +Creditors Discount,    415 E Main St,    Streator, IL 61364-2927
27124533       +First Premier,    601 S Minnesota Ave,    Sioux Falls, SD 57104-4824
27124534       +Joliet Radiological,    1700 W Cortland St., Ste. 2,    Chicago, IL 60622-1131
27124536       +TCF,   1700 Jay Ell Dr., Ste. 200,     Richardson, TX 75081-6788

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27124538        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Oct 16 2018 01:45:27     Capital One,
                 POB 30285,   Salt Lake City UT 84130-0285
27124539       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Oct 16 2018 01:42:34
                 Commonwealth Edison Co,   3 Lincoln Center,   Attn: Bankruptcy Section,
                 Oak Brook Terrace IL 60181-4204
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 17, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 15, 2018 at the address(es) listed below:
              Joji Takada     trustee@takadallc.com, jtakada@ecf.epiqsystems.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 2
